DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Charles A. Bieneman (Reg. No 51,472) on 04/11/2022.
The application has been amended as follows: 
In the claims:

1.	(Currently amended)	A system comprising a computer including a processor and a memory, the memory including instructions such that the processor is programmed to:
receive, at an infrastructure device from each of a plurality of vehicles within a region, a respective plurality of messages;
identify, for each of the plurality of vehicles, a respective communications discontinuity during which an expected message fails to be received from the respective vehicle;
determine, for each communications discontinuity, discontinuity edge locations at each of a beginning of the communications discontinuity and an end of the communications discontinuity;
identify, from the discontinuity edge locations, outlier discontinuity edge locations based on a number of other discontinuity edge locations within a predetermined distance less than a threshold number of other discontinuity edge locations; and
remove the outlier discontinuity edge locations from the discontinuity edge locations; 
select a plurality of subsets of discontinuity edge locations from the discontinuity edge locations, each of the plurality of subsets including at least three selected discontinuity edge locations; and
determine an interference node location that includes a node causing interference within the discontinuity edge locations.

2.	(Currently amended)	The system of claim 1, wherein the plurality of messages from each of the plurality of vehicles are received by the

11.	(Currently amended)	The system of claim 1, wherein the processor is further programmed to:

	identify, for each of the subsets of discontinuity edge locations, a respective location of a center of a circle whose circumference passes through the respective three randomly selected discontinuity edge locations; wherein determining

13.	(Currently amended)	A method comprising:
receiving at an infrastructure device from each of a plurality of vehicles within a region, a respective plurality of messages;
identifying for each of the plurality of vehicles, a respective communications discontinuity during which an expected message fails to be received from the respective vehicle;
determining, for each communications discontinuity, discontinuity edge locations at each of a beginning of the communications discontinuity and an end of the communications discontinuity; 
identifying, from the discontinuity edge locations, outlier discontinuity edge locations based on a number of other discontinuity edge locations within a predetermined distance less than a threshold number of other discontinuity edge locations; and
removing the outlier discontinuity edge locations from the discontinuity edge locations; 
selecting a plurality of subsets of discontinuity edge locations from the discontinuity edge locations, each of the plurality of subsets including at least three selected discontinuity edge locations; and
determining an interference node location that includes a node causing interference within the discontinuity edge locations.

14.	(Currently amended)	The method of claim 13, wherein:
the plurality of messages from each of the plurality of vehicles are received by the
the plurality of vehicles within the region are within range for vehicle-to-infrastructure communications with the infrastructure device. 

19.	(Currently amended)	The method of claim 13, further comprising:
	
	identifying, for each of the subsets of discontinuity edge locations, a respective location of a center of a circle whose circumference passes through the respective three randomly selected discontinuity edge locations; wherein determining

21.	(New)	A system comprising a computer including a processor and a memory, the memory including instructions such that the processor is programmed to:
receive from each of a plurality of vehicles within a region, a respective plurality of messages;
identify, for each of the plurality of vehicles, a respective communications discontinuity during which an expected message fails to be received from the respective vehicle;
determine, for each communications discontinuity, discontinuity edge locations at each of a beginning of the communications discontinuity and an end of the communications discontinuity;
identify, from the discontinuity edge locations, outlier discontinuity edge locations based on a number of other discontinuity edge locations within a predetermined distance less than a threshold number of other discontinuity edge locations;
remove the outlier discontinuity edge locations from the discontinuity edge locations; 
determine an interference node location that includes a node causing interference within the discontinuity edge locations; and
output the interference node location to at least one second computing device.

22.	(New)	The system of claim 21, wherein the processor is further programmed to select a plurality of subsets of discontinuity edge locations from the discontinuity edge locations, each of the plurality of subsets including at least three selected discontinuity edge locations.

(End of Amendment)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks in Appeal Brief filed on 09/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9, 11-17 and 19-22 are allowed.

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
04/14/2022


/ANKUR JAIN/Primary Examiner, Art Unit 2649